The plaintiffs in error, hereinafter called the defendants, were convicted of petty larceny, and each adjudged to pay a fine of $10 and the costs of this action. After conviction the proper record was made, and each have appealed to this court for a review of their case.
The testimony on behalf of the state in substance is: That C.A. White attended church at a schoolhouse near where he was living, driving his Ford car; that he saw the defendants before they left the schoolhouse; the defendants left the schoolhouse about the time they were singing to dismiss church; they were traveling in a Ford touring car; they started north, then west, then north, and stopped; "I did not see what they stopped for: they went in the direction of Vici, when I started to leave, I tried to start my car and it would not start; upon investigation I found the coils were gone; I borrowed Herb Lang's coils, and then I said if any of you boys are game *Page 229 
we will get the coils, and my brother W.W. White, Harold Cunningham, and Kenneth, went with me; when we got to Vici I saw a car in the street; it was the same car the boys left in, a Ford touring car without any top, and the only car on the streets in Vici when we got there; I went up to the car to see if my stuff was in the car, and there it was in the car, in the front seat; we did not have to make any search for the coils; I did not touch the coils; when Mr. Clem, the deputy sheriff, came I told him what had happened and that the coils were in the car, and I went back and sat down on the steps and did not return to the car until the defendants came out of the restaurant where they had been eating; when I returned to the car the defendants went with me; I asked them about the coils, and they said: `If them coils is what you want, they was in their car, that some one throwed them in there, and if I wanted them, there they are.' I am sure the coils are mine and I never gave any one permission to take them out, the value of the coils are about $5 or $6."
Mr. W.W. White and H.L. Cunningham testified in substance to the same facts as did the witness C.A. White.
E. Clem, the deputy sheriff, testified that he was called downtown May 17, 1925; that he was acquainted with the prosecuting witness, C.A. White, and also both the defendants; that he saw the property in the defendants' car, but did not have to make a search to find it; was lying where he could see it; the property was in a Ford touring car in the middle of the street; the coils were up in the front seat; the defendants said some one put them in there to play a trick on them; Dodd Castor turned around and said, "These boys are accusing me of stealing them coils." He said, "They are in my car, but I did not put them there." "I did not take the coils out until the defendants told me I could take them." Claud *Page 230 
White claimed the property at that time. This is in substance all the testimony on behalf of the state. The defendants offered no testimony.
Ten errors have been assigned by the defendants, alleged to have been committed by the trial court. The first error assigned is: "The overruling of plaintiff in error's motion for a new trial."
A careful examination of the entire record discloses that the coils from the car of the prosecuting witness were removed while he was attending church; that he and the other witnesses saw the defendants there at the church and saw them about the time they left church, which was a short while before the services closed; that the defendants left in a Ford touring car and drove in the direction of Vici; as soon thereafter as they could get coils for the prosecuting witness' car, the owner of the car, his brother, and other parties pursued the defendants, and when they reached the town of Vici they saw the car parked in the middle of the street, and the defendants were in a restaurant eating; when the prosecuting witness went to the car the coils, identified by the prosecuting witness as his, were lying on the seat of the car. The defendants make no claim to the coils as being theirs but claimed that some one threw them in their car.
All the circumstances, as well as the positive testimony, tend to point to the guilt of the defendants. The jury heard the testimony, and the instructions of the court, and argument of counsel, and returned a verdict of guilty. Under the testimony in this case it could not have done otherwise than return a verdict of guilty. The instructions of the court were fair to the defendants, and the motion for a new trial was properly overruled.
The other errors assigned we do not deem necessary to discuss. The evidence is sufficient to sustain the verdict. *Page 231 
No prejudicial errors appearing in the record, the case is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.